Citation Nr: 0617705	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  93-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had verified active duty service from December 
1971 until August 1984. This matter comes before the 
Department of Veterans Affairs (VA) Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Regional Office (RO) in Montgomery, Alabama, 
that denied service connection for emphysema and asthma, 
cardiovascular disease, and a rating in excess of 10 percent 
for service-connected low back disability.

This case was remanded by decisions of the Board dated in 
February 2000, September 2000 and June 2003.  The Board 
issued a decision in October 2004 denying service connection 
for a pulmonary disability and a cardiovascular disability.  
As well, the Board remanded to the RO for further development 
the issue of an increased rating for a low back disability.  

Unfortunately, the issue of an increased rating for low back 
disability must again  be remanded to the RO, and this is 
being accomplished via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran attended a hearing in August 1999 that was 
chaired by a Veterans Law Judge (VLJ), who is no longer 
employed by the Board.  In a letter dated in March 2006, the 
veteran was advised that he had a right to another Board 
hearing before a VLJ, if desired.  The letter explained 
various options for attending a Board hearing and asked the 
appellant to designate which option he preferred.  The 
veteran's May 2006 response to the Board's inquiry, seeking 
clarification about hearing options, relates that he wants to 
attend a hearing before a VLJ at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a VLJ at the Montgomery, Alabama, RO.  

Upon completion of the requested development, and according 
to established appellate procedures, the case should then be 
returned to the Board for further consideration.  No action 
is required of the appellant until he receives further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


